         Case 7:18-cv-05474-KMK Document 49 Filed 10/31/19 Page 1 of 4
          Case 7:18-cv-05474-KMK Document 48-1 Filed 10/29/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
SECURITIES AND EXCHANGE COMMISSION,

                                   Plaintiff,                          Case No.: 18-cv-5474 (KMK)

        -against-                                                      CASE MANAGEMENT AND
                                                                       SCHEDULING ORDER
JOSEPH FIORE, et al.

                                   Defendants.

-------------------------------------------------------------------X
KENNETH M. KARAS, District Judge:

       At the conference before the Court held on November 6, 2019 this
Case Management Plan and Scheduling Order was adopted in accordance with Rules 16-26(f) of
the Federal Rules of Civil Procedure.

         1. This case (is) (is--flet) to be tried to a jury [eirele one].

        2. No additional parties may be joined except with leave of the Court.

        3. Amended pleadings may not be filed except with leave of the Court.

        4.    Initial disclosure pursuant to Rule 26(a)(l), Fed. R. Civ. P., will be completed not
              later than     November 20, 2019        [absent exceptional circumstances, within
              fourteen (14) days of the date of the parties' conference pursuilIJ! to Rule 26(f)].
                                                                          fkr~ 31,tol.f
        5. Allfact discovery is to be completed no later than           J~2628a- [a period not
           to e1rneed 120 days 1:Jnless the Col:lrt finds that the ease presents 1:Jniq1:Je complexities
           or other exceptional eir61:lmstanees] . The parties seek additional time to complete
           discovery based upon the unique complexities of this multi-party securities
           litigation and the substantial number of anticipated non-party deposition
           witnesses located throughout the United States and abroad.

        6. The parties are to conduct discovery in accordance with the Federal Rules of Civil
           Procedure and the Local Rules of the Southern District ofNew York. The
           following interim deadlines may be extended by the parties on consent without
           application to the Court, provided the parties meet the fact discovery completion
           date in paragraph 5 above :

             a. Initial requests for production of documents to be served by December 6, 2019,
                with follow-up by June 2, 2020
Case 7:18-cv-05474-KMK Document 49 Filed 10/31/19 Page 2 of 4
 Case 7:18-cv-05474-KMK Document 48-1 Filed 10/29/19 Page 2 of 4




      C.   Depositions to be completed by _ ~l.i,!J,l!:µ.b.:!:!'~l!J:5~l~Qlj)~
                                                                            _    ------'L))6r1~ >I JZOlo
                1.          Unless the parties agree or the Court so orders, depositions are not to
                            be held until all parties have responded to initial requests for document
                            production.

                ii.         There is no priority in deposition by reason of a party's status as a
                            plaintiff or defendant.

                111.        Unless the parties agree or the Court so orders, non-party
                            depositions shall follow initial party deposifion~
                                                                                   I(!.1 J2.b
      d. Requests to Admit to be served no later than December ~ u p
         by .fttee :2 1 :20lQ


7. All expert disclosures, including reports, production of underlying documents and
   depositions are to be completed by:
                                                             f\er .1 ~ ,;io l.P
           a. Expert(s) of Plaintiff(s) report by August 3, 29!0, rebuttal report (if any)
              b                      de osition b Se tember 16 2020.
                       ~ \~\'29L6                                  '•) 10

                             A
                             ;~•;:~:~•
           b. Expert(s) of Defendant(s) report by ~'n,gos~ 1 ~ a l report (if
                any) by                            deposition by ~ ; r : ~o


8. Motions: All motions and applications shall be governed by the Court' s
   Individual Practices, including pre-motion conference requirements. Summary
   Judgment or other disf)ositiYe motions are due at the elose of diseo•rery. Pursuant
   to the undersigned's IndiYidual Praetiees, the f)arties shall request a f)Fe motion
   eonferenee in ,witing at least tv.•o (2) Neeks f)Fior to this deadline.
                        1                              1


   Moti ns for summary judgment or other dispos· ·                otions are due November
   16, 2 0. Pursuan             undersigned's Ind' 1dual Pra ices, th a · s shall
                     tion confe       ce in writin at least two (2)~ .....z,.,


9. All counsel must meet for at least one hour to discuss settlement not later than two
   weeks following the close of fact discovery.
10.        a.   Counsel for the parties have discussed holding a settlement conference before
                Magistrate Judge.
           b.    The parties (request) (do not request) a settlement conference before a
                 United States Magistrate Judge (eirele one) at the close of fact discovery.
 Case 7:18-cv-05474-KMK Document 49 Filed 10/31/19 Page 3 of 4
 Case 7:18-cv-05474-KMK Document 48-1 Filed 10/29/19 Page 3 of 4




             The parties do not otherwise consent to conducting further proceedings
             before a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).
11.     a.   Counsel for the parties have discussed the use of the Court's Mediation
             Program.
        b.   The parties (request) (do not request) that the case be referred to the Court's
             Mediation Program (eirele one).
12.     a.   Counsel for the parties have discussed the use of a privately-retained
             mediator.
        b.   The parties (-ffiteHEi) (do not intend) to use a privately-retained mediator
             (eirele one).
13. The parties shall submit a Joint Pretrial Order prepared in accordance with the
    undersigned' s Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
    is to be tried before a jury, proposed voir dire, jury instructions and a verdict form
    shall be filed with the Joint Pretrial Order. Counsel are required to meet and
    confer on jury instructions and verdict form in an effort to make an agreed upon
    submission.

14. Parties have conferred and their present best estimate of the length of trial is ___H
    weeks
       Case 7:18-cv-05474-KMK Document 49 Filed 10/31/19 Page 4 of 4
        Case 7:18-cv-05474-KMK Document 48-1 Filed 10/29/19 Page 4 of 4




TO BE COMPLETED BY THE COURT:

       15. [Other directions to the parties:]

There will be no extensions of the deadline for completion of discovery past the date
discovery is scheduled to be completed in this Order without the permission of the Court,
nor should counsel assume that any extensions will be granted. Counsel may seek
permission for extension of interim discovery deadlines from the magistrate judge to whom
the case is referred. Counsel may seek permission for an extension of the deadline for
completion of discovery past the date discovery is scheduled to be completed in this Order
only after consenting to allowing the magistrate judge to handle the case for all purposes.

       16. The next Case Management Conference is scheduled for     ~) 8,1 J lOlO I{_; oo
          The movant' s pre-motion letter is due _ 'l__ (,,v  ~ - ~- -•-~
                                                         _ ~- ~            --f\t Nr~ ~,O..°'
                                               _ 4_o,{_C.~-~-----<1>--0_/~ '-N. ~ u,-{c-t)\"-.
          The non-movant's response is due _~l~W

SO ORDERED.

DATED:         White Plains, New York
                c?es\d  W-   1') , 2019.
